         Case 1:14-cv-00102-CRK Document 23               Filed 06/03/21     Page 1 of 2




                  UNITED STATES COURT OF INTERNATIONAL TRADE

                BEFORE: HONORABLE CLAIRE R. KELLY, JUDGE
__________________________________________
                                           :
INCASE DESIGN CORP.,                      :
                                           :
                        Plaintiff,         :
                                           :
                        v.                :  Court No. 14-00102
                                           :
                                           :
UNITED STATES,                            :
                                           :
                        Defendant.         :
__________________________________________:

                          JOINT STATUS REPORT OF JUNE 3, 2021

       In accordance with the Court’s order in this matter directing the parties to file a joint

status report within 30 days after final and conclusive judicial determination in Apple Inc. v.

United States, CIT number 13-00239, the parties hereby jointly advise the Court on the status

of the action identified above.

       In light of the decision in Apple, the parties have conferred concerning the resolution

of this matter. Based upon those consultations, Plaintiff is currently reviewing this case to

determine which products and entries may be appropriate for stipulation and which entries

should be abandoned. Plaintiff anticipates providing this information to Defendant within

the next 14-days from the date of this joint status report.

       Thereafter, and based upon consultations with Defendant, Plaintiff will provide

Defendant with a proposed stipulation for judgment, and as needed, with additional

information concerning the merchandise in order to dispose of the case. Plaintiff

anticipates that the preparation of the stipulation can be completed within 30-days of the

date of this joint status report.
Case 1:14-cv-00102-CRK Document 23   Filed 06/03/21   Page 2 of 2
